Name: Commission Regulation (EEC) No 4071/87 of 22 December 1987 fixing, for 1988, the quotas applicable for imports into Portugal of certain shell eggs from the Community as constituted on 31 December 1985 and certain detailed rules for the application of the quotas in the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 380/35 COMMISSION REGULATION (EEC) No 4071/87 of 22 December 1987 fixing, for 1988 , the quotas applicable for imports into Portugal of certain shell eggs from the Community as constituted on 31 December 1985 and certain detailed rules for the application of the quotas in the eggs and poultrymeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, Having regard to Council Regulation (EEC) No 493/86 of 25 February 1986 fixing for 1986 the initial quotas appli ­ cable to Portuguese imports from the Community as constituted on 31 December 1985 of certain egg and poultrymeat products ('), and in particular Article 2 thereof, Whereas as a result of an error of substance, the correc ­ tion of which is being considered, the Act of Accession does not provide for the application of quantitative restrictions on imports into Portugal of products falling within subheading 0407 00 30 of the combined nomen ­ clature from the Community as constituted at 31 December 1985 ; whereas, pending the correction referred to above, Regulation (EEC) No 620/86 of the Commis ­ sion (2), amended by Regulation (EEC) No 1996/86 (3) lays down such restrictions as transitional measures to apply until 31 December 1987 ; whereas Council Regulation (EEC) No 4007/87 (4) extended the period referred to in Article 257 of the Act until 31 December 1990 ; whereas a quota may therefore be fixed for 1988 ; Whereas the quota for 1988 should be fixed by applying the minimum rate of increase on 10 % laid down in Article 269 (2)(c) of the Act of Accession to the 1987 quota ; Whereas detailed rules should be laid down for the imple ­ mentation of these provisions to be analogous to those laid down in Regulation (EEC) No 620/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The quota for 1988 which the Portuguese Republic may apply to imports of shell eggs falling within subheading 0407 00 30 of the combined nomenclature coming from the Community as constituted on 31 December 1985 shall be 1 609 tonnes . Article 2 Save as otherwise provided in this Regulation, Articles 2 and 3 of Regulation (EEC) No 620/86 apply to the quotas referred to in Article 1 of this Regulation and in Council Regulation (EEC) No 4065/87 (5). However, the second indent of Article 3 ( 1 ) of Regulation (EEC) No 620/86 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p. 31 . (2) OJ No L 58 , 1 . 3 . 1986, p. 54 . (3) OJ No L 171 , 28 . 6 . 1986, p. 28 . (4) OJ No L 378 , 31 . 12. 1987, p. 1 . Q See page 25 of this Official Journal .